Citation Nr: 1505996	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.
 
2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a lower hernia.
 
3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for hepatitis.
 
4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a lower hernia. 

7.  Entitlement to service connection for hepatitis and any residuals thereof.

8.  Entitlement to service connection for a left ankle disability.
9.  Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the left shoulder.

10.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

11.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

12.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability. 

13.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to July 1975.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied service connection for a left ankle disability and declined to reopen claims for service connection for a low back disability, a lower hernia disability, hepatitis, and a psychiatric disorder, as well as from a December 2009 rating decision of the VARO in Atlanta, that granted service connection for degenerative changes of the left shoulder, and assigned an initial 20 percent rating, and granted service connection for a left knee disability, a right knee disability, and a right ankle disability, assigning each disability an initial 10 percent rating, each, effective October 26, 2005.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  The record was held open 60 days to allow for the submission of additional evidence, to include that provided during the hearing.  However, to date, no additional evidence has been included in the record.  

In light of the favorable decision to reopen the claims for service connection for a low back disability, a lower hernia, and residuals of hepatitis, the Board has characterized each of these claims as encompassing two components, as reflected on the title page.  The underlying claims for service connection for a low back disability, a lower hernia, hepatitis-as well as the claims for service connection for a left ankle disability and for initial higher ratings for degenerative changes of the left shoulder, a left knee disability, a right knee disability, and a right ankle disability are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  At the October 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of his claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder, to include PTSD.
2.  In a July 2002 rating decision, the RO denied service connection for a lower hernia disability and declined to reopen claims for service connection for a low back disability and hepatitis.  Although notified of this denial, the Veteran did not initiate an appeal of that determination. 

3.  New evidence associated with the claims file since the July 2002 rating decision, raises a reasonable possibility of substantiating the underlying claims for service connection for a low back disability, a lower hernia disability, and hepatitis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the claim to reopen the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, have been met. 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The July 2002 rating decision that denied service connection for a lower hernia disability and declined to reopen the claims for service connection for a low back disability and hepatitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  Since the last prior final denial of service connection for a low back disability, a lower hernia disability, and hepatitis and any residuals thereof, new and material evidence has been received sufficient to reopen each of the claims for service connection.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

At the October 2014 hearing before the Board, the Veteran expressed his desire to withdraw from appellate review his claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran's wishes were reduced to writing.  See October 2014 hearing transcript.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R §§ 20.202, 20.204(b) (2014). Withdrawal may be made by the Veteran or the authorized representative. 38 C.F.R. § 20.204(c) (2014).

As a result of the Veteran's withdraw of his appeal as to the claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder, to include PTSD, no allegation of error of fact or law remains before the Board for consideration as to that issue.  Therefore, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

Claims To Reopen Previously Denied Issues Of Entitlement
To Service Connection For Low Back, Lower Hernia, And Hepatitis Disorders

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of each of the claims to reopen the previously denied issues of entitlement to service connection for a low back disability, a lower hernia, and residuals of hepatitis, the Board finds that all notice and development action needed to fairly adjudicate this part of the appeal has been accomplished.

By history, in an October 1978 rating decision, service connection for a back injury and for hepatitis were each denied on the basis that, while there was a showing of such conditions in service, there were no current residual disabilities.  

In a July 2002 rating decision, service connection for a lower hernia was denied on the basis that the Veteran's service treatment records were negative for any indication of a hernia.  Also at that time, the RO declined to reopen the Veteran's claims for service connection for a back disability and for hepatitis on the basis of no nexus of a current disability to his active service.   

The July 2002 rating decision is the last final decision.  The claims decided therein are not subject to revision on the same factual basis and is final.  38 U.S.C.A. § 7104.  Thus, VA can only reopen and review such claims if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In October 2005, the Veteran filed his claim to reopen.  In the currently-appealed November 2006 rating decision, the RO declined to reopen each of the claims, and confirmed the prior denial for a low back disability on the basis of no residual after a low back injury was incurred in service, confirmed the prior denial for a lower hernia because the Veteran's service treatment records were negative for any such disability, and confirmed the prior denial for hepatitis on the basis that such condition essentially resolved in service and that there was no current disability.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law , "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran testified at the October 2014 hearing that his low back symptoms began in service and that those symptoms have continued after he was discharged; that he currently has various symptoms of frequent nausea, vomiting, loss of weight, and appetite, right upper quadrant pain, and fatigue; that those symptoms are residuals of his hepatitis; and that his separation examination shows that he had a hernia and that he has had symptoms since service.  The Board notes that a March 1981 U.S. Army physical examination shows a right inguinal hernia.  For the purpose of reopening, the Veteran's credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, the Board finds that the testimony provided by the Veteran is both new and material and that, therefore, each of his new and material claims remaining on appeal is reopened.


ORDER

The appeal of the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, to include PTSD, is dismissed.

To the limited extent that new and material evidence sufficient to reopen the claims for service connection for a low back disability, a lower hernia, and hepatitis and any residuals thereof, has been received, the appeal is granted. 


REMAND

Before addressing the merits of the Veteran's reopened claims for service connection for a low back disability, a lower hernia, and hepatitis and any residuals thereof, as well as the other remaining issues on appeal, the Board finds that additional development of the evidence is required.

Initially, the Board notes that at the October 2014 hearing the Veteran and his representative presented with additional documents that they averred would show that the Veteran had a left ankle condition and a lower hernia condition during active service.  The record was held open for 60 days for the documents to be submitted and uploaded to the Veteran's electronic claims file.  However, there is no evidence in either the VBMS or Virtual VA electronic claims files regarding the documents that were brought for inclusion into the record at the time of the October 2014 Board hearing.  Hence, a remand is warranted to accord the Veteran another opportunity to submit the records, as well as request that he identify any outstanding pertinent records along with authorization for VA to obtain them.  In this regard, at the hearing, the Veteran identified that in a March 5, 2010 progress note from Dr. Gregorio Abad, his physician indicated that the wear and tear in the Veteran's discs were an accumulation of injuries he received on active duty.  This record is not associated with the VBMS or VVA electronic claims file. 

Pertaining to the claim for service connection for a lower hernia, the Board notes that a March 1982 physical examination by the U.S. Army noted that the Veteran had a right inguinal hernia, but also indicated that such examination was undertaken for a Chapter 13.  However, the Veteran's service treatment records and personnel file do not contain any other explanation as to why the Veteran received a Chapter 13, and whether the Veteran was on an additional period of active service or if this was while a member of the Army Reserve.  A remand is necessary to determine if there are additional records pertaining to the Veteran's Chapter 13 and to determine whether the Veteran had an additional period of active duty service.

With regard to each of the claims for service connection, the Veteran has testified that he had a left ankle disability, a low back injury, a lower hernia and hepatitis in service and that he has current symptoms and/or residual disability of each that have continued since service.  The Board finds that there are medical questions presented by this case which are not currently addressed by the evidence of record.  The Board finds that medical examination is necessary in this case to assist in determining whether the Veteran has a left ankle disability, a low back disability, a hernia disability, and hepatitis or any residuals thereof, and whether any such disabilities are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With regard to the claims for initial higher ratings, the Veteran last underwent a VA examination of his service-connected left shoulder, bilateral knee, and right ankle disabilities in December 2009.  Since then, the Veteran has provided credible testimony that his service-connected left shoulder, bilateral knee, and right ankle disabilities have increased in severity, to include pain, stiffness, tenderness, and specific to his knees that they give out and he has difficulty standing for long periods.  Such evidence clearly demonstrates a significant change in his service-connected left shoulder, bilateral knee and right ankle disabilities since the last December 2009 VA examination.  Thus, a remand is necessary to afford the Veteran a new and contemporaneous VA examination to assess the severity of his service-connected left shoulder, bilateral knee, and right ankle disabilities with findings responsive to all applicable rating criteria both orthopedic and neurological.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

A review of the records associated with Virtual VA reflect that VA medical records dated through August 2012 are of record.  However, an August 1979 VA examination report notes that the Veteran reported receiving treatment for right side and back problems at a VA hospital in Northampton, Massachusetts, but there are no records from such location.  Therefore, prior to scheduling the above examinations, all outstanding VA hospital and medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

An August 2004 VA medical record notes that the Veteran applied for SSDI and a decision was pending.  Records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, could be relevant to the Veteran's claims, and should be obtained on remand.  Haynes v. Brown, 9 Vet. App. 67 (1996).

Given the Veteran's contentions at the October 2014 hearing that he is unable to obtain employment due to his service-connected disabilities, on remand, the RO should also adjudicate whether the claims for higher initial ratings meet the criteria for submission for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2014).  Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Board also finds that such contentions reflects that the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for higher initial ratings and for entitlement to service connection on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for a TDIU.

2.  Obtain and associate with the claims file any additional personnel records and/or service treatment records.  Ensure that the Veteran's entire 201 file is obtained. Particularly, any records pertaining to the Veteran's Chapter 13 discharge and any disciplinary actions should be obtained.  See March 1982 physical examination report.  In addition, verify all periods of active service as well as periods of ACDUTRA/INACDUTRA.

3.  Also, request that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, ask that he resubmit the evidence that he had at the hearing for inclusion into the record and clearly identify and provide authorization for medical records from Dr. G. Abad, and that he referenced at the hearing as relating his low back disc condition to his injury in service.  See hearing transcript, p. 5.  Also, advise the Veteran that while he indicated in an April 2012 VA form 21-4138 that he was including copies of his military medical records, it does not appear that those were included in the record and to resubmit this records as well.

4.  Obtain outstanding VA medical records from the VA Hospital in Northampton, Massachusetts for the period prior to August 1979 and VA medical records from Georgia VA medical facilities dated from August 2012 to the present, following the procedures set forth in 38 C.F.R. § 3.159(c).

5.  Contact the Social Security Administration and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

6.  After completion of the above, schedule the Veteran for an appropriate VA examination to assess the etiology of any diagnosed low back and left ankle disabilities, and to address the current nature and severity of the Veteran's service-connected left shoulder, left knee, right knee, and right ankle disabilities.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

(a) With regard to the left ankle and low back, the examiner should identify all current diagnoses and 

(b) then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left ankle and/or low back disability was incurred in or aggravated during the Veteran's active service.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service treatment records documenting that he was struck in the right flank with a steal beam in April 1973, and VA medical records, to include a June 1978 VA hospital record noting possible right L5 radiculopathy and his reported history of a back injury some five years earlier.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) With regard to the Veteran's service-connected left shoulder, left knee, right knee, and right ankle disabilities, the examiner should set forth all current complaints and findings to each of these disabilities.  

Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(d) With regards to the service-connected right and left knee disabilities, the examiner should also indicate whether there is recurrent subluxation or lateral instability of the right and the left knees, and if so, the severity of any recurrent subluxation or lateral instability.

(e) The examiner should provide an opinion concerning the impact of the service-connected left shoulder, left knee, right knee, and right ankle disabilities on the Veteran's ability to work and should state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

7.  Also, schedule the Veteran for an appropriate VA examination to assess the etiology of any diagnosed lower hernia disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

(a) The examiner should identify all current lower hernia diagnose(s).  

(b) Then, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower hernia disability was incurred in or aggravated during the Veteran's active service.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

8.  In addition, schedule the Veteran for a VA liver disorders examination to assist in determining the nature and likely etiology of the claimed hepatitis and any residuals thereof.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail.

(a) Render a diagnosis as to whether the Veteran currently has acute or chronic hepatitis and report all residuals of hepatitis.
(b) Then, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acute or chronic hepatitis and any residuals thereof was incurred in or aggravated during the Veteran's active service.  In providing this opinion, the examiner should discuss the service treatment records showing that the Veteran was treated for hepatitis.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.).

9.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal-as are listed at #s 5-13 on the title page of this Remand.  The AOJ should note specific consideration to all applicable diagnostic codes and VA General Counsel opinions (such as 9-98 that allows for separate ratings for lateral instability and arthritis of a knee (if shown by X-ray) and 9-04 that allows for separate compensable ratings for limitation of flexion and limitation of extension of a knee).  In addition, discuss whether the criteria for invoking the procedures for referral of the claims for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) , are met, with regard to any of the claims for higher ratings.  

10.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


